J-S52038-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA
                            Appellee

                       v.

DAVID ALLEN BURROWS

                            Appellant              No. 332 WDA 2015


    Appeal from the Judgment of Sentence entered on January 29, 2015
                In the Court of Common Pleas of Erie County
             Criminal Division at No.: CP-25-CR-0003203-2013


BEFORE: SHOGAN, J., OLSON, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                       FILED NOVEMBER 12, 2015

       David Allen Burrows appeals his January 29, 2015 judgment of

sentence. Burrows’ counsel, appointed for appellate purposes after Burrows’

trial counsel was granted leave to withdraw at Burrows’ request, has filed a

petition to withdraw as counsel, together with an “Anders/Santiago brief.”1

Burrows’ counsel has satisfied the Anders/Santiago requirements.        We

agree with counsel that Burrows has no meritorious issues to pursue on

appeal.    Consequently, we grant counsel’s petition to withdraw, and we

affirm Burrows’ judgment of sentence.

____________________________________________


1
      See Anders v. California, 386 U.S. 738 (1967); Commonwealth v.
Santiago, 978 A.2d 349, 361 (Pa. 2009). In Santiago, our Supreme Court
developed certain rules to ensure compliance with the principles underlying
Anders. Thus, this Court commonly refers to briefs filed thereunder as
“Anders/Santiago briefs.”
J-S52038-15



      On or about October 1, 2013, Detective Jon Reddinger of the Erie

County Detectives Bureau of the Erie County District Attorney’s Office,

assigned to the Erie County Elder Abuse Task Force, filed a criminal

complaint with a sworn affidavit of probable cause against Burrows.          In

relevant part, the affidavit related the events underlying Burrows’ charges as

follows:

      Anne Brasington closed her PNC bank account on 10/10/2012 by
      obtaining a cashier’s check for $9,334.61 to herself. This check
      was then endorsed by Ms. Brasington and Burrows and then
      deposited into Burrows’ personal PNC checking account. Three
      checks were written from Burrows’ checking account. One for
      $2,250 to Burrows and one for $6,334.61 to ABC Auto, which is
      Burrows’ business. The third was to [Burrows] for $144. [Nick
      Monocello, an adult protective services worker for Greater Erie
      Community       Action    Committee      (“GECAC”),]    provided
      documentation of Ms. Brasington’s account and surveillance
      photos of Burrows and Ms. Brasington in the bank at the time of
      the transaction. At the time of this allegation PNC had no
      documentation that Burrows had power of attorney over
      Brasington’s affair or was her guardian.

      On 2/4/2013 the Erie Police responded to Ms. Brasington’s
      residence where [she] had a complaint that someone had taken
      her car and she believed it was Burrows. A check of PENNDOT
      records show that Burrows, while using a power of attorney, sold
      the car to himself on 12/31/2012 and then sold it to another
      person on 2/4/2013 for $2500.00.

      On 7/28/2013 another [report of need (“RON”)] was received
      after the Wesleyville Police Department went to the residence of
      Burrows from which Ms. Brasington called 911. Ms. Brasington
      state[d] that Burrows kept her locked in the house and that he
      was stealing her money. GECAC did another inquiry of Ms.
      Brasington’s account and provided the findings to your affiant.

      During the    investigation   of   the   RON   the   following   was
      discovered.



                                     -2-
J-S52038-15


     On 7/3/2013 Burrows brought a notary to the nursing home that
     Ms. Brasington was in and obtained a power of attorney
     document despite the nursing home’s concern regarding
     Ms. Brasington’s mental capacity. On 7/23/2013 Burrows moved
     Ms. Brasington into his residence at 3002 Rose Avenue in
     Wesleyville.

     On 7/10/2013 the first suspicious activity happened in Ms.
     Brasington’s PNC banking accounts. Burrows, using his power of
     attorney, transferred $2,500.00 from Ms. Brasington’s savings to
     her checking. Burrows did this three more times. On 7/11/2013
     Burrows transferred $2,161.37 from savings to checking. On
     7/15/2013 Burrows transferred $2,500.00 from savings to
     checking. On 7/16/2013 Burrows transferred $2,500.00 from
     savings to checking. Finally on 7/18/2013 Burrows withdrew
     $5,000.06 from Ms. Brasington’s savings account (closing the
     account) and deposited it into Brasington’s checking account.

     Burrows closed Ms. Brasington’s saving account 8 days from the
     first report of activity.

     Subsequently, Burrows wrote a check for $7,500 on 7/16/2013
     to his business, ABC Auto, and two checks to himself, one for
     $3,500.00 on 7/17/2013 and one for $700.00 on 7/25/2013. On
     7/23/2013     Burrows   made     a   cash    withdrawal    from
     Ms. Brasington’s checking account for $4,201.05.        Burrows
     obtained $15,901.05 out of Ms. Brasington’s account in 7 days.

     On the same day Ms. Brasington moved into 3002 Rose Ave.,
     July 23, 2013, Burrows wrote a check to himself for $2,637.45
     with the note on the check “Taxes 3002 Rose Ave.” and paid the
     2012 taxes on 3002 Rose Avenue on 7/25/2013[,] where
     Ms. Brasington had lived for two days at the time of the
     payment. $2,673.45 was the cost of the taxes for Rose Ave.
     for 2012.

     On 7/19/2013 a [$3,300] check was written from the account
     where the $3,500 check was deposited to Andy’s Equipment with
     a note on the check “Pizza Oven & Donut Case.”

Affidavit of Probable Cause. 10/1/2013, at 1-2 (minor modifications to

grammar and nomenclature for clarity).

     Burrows counsel provides the following account of this case:


                                   -3-
J-S52038-15


       On October 1, 2013, the Commonwealth charged [Burrows] with
       one count of Theft by Deception, 18 Pa.C.S. § 3922(a)(1) [count
       1]; six counts of Theft by Unlawful Taking, 18 Pa.C.S. § 3921(a)
       [counts 2-6 and 9]; one count of Dealing in Proceeds of Unlawful
       Activities, 18 Pa.C.S. § 5111 [count 7]; and one count of
       Misapplication of Entrusted Property and Property of Government
       or Financial Institutions[,] 18 Pa.C.S. § 4113(a) [count 8].
       These charges stemmed from allegations that, from October 10,
       2012[,] through July 25, 2013, [Burrows] stole funds from an
       elderly, incompetent victim under the guise that he was caring
       for her, and used those stolen funds to purchase personal items
       through various sham accounts [that] he had opened.

                                         ****

       In its case-in-chief, the Commonwealth presented the testimony
       of a number of witnesses, including Monocello, an investigator
       for GECAC on allegations of abuse, abandonment, and
       exploitation of older adults 60 and above. Notes of Testimony
       Day 1, 11/12/2014 (“N.T.1.”), at 45.[2] He further testified
       regarding the gathering of records for investigations, specifically
       for [Ms.] Brasington. Id. at 46.

       Mr. Monocello testified that [Ms. Brasington] claimed that
       thousands of dollars had been stolen. Id. at 47. Thereafter[,]
       he contacted [Detective Reddinger] of the Erie County District
       Attorney’s Office.

       Next, Detective Reddinger testified regarding checks that
       [Burrows] wrote from [the] victim’s checking account and
       deposited into four (4) claimed [personal and] business accounts
       of [Burrows]. Id. at 63. . . .

       The next called witness was Vickie Wurst, Branch Service
       Manager, First Niagara Bank. Id. at 93. Ms. Wurst identified
       Ms. Brasington’s account and David Burrows[’] signature as
       Power of Attorney as well as previously identified checks. Id.
       at 98. . . .

____________________________________________


2
      The trial spanned November 12, 13, and 14, 2014. For ease of
reference, citations of trial testimony for each of the three days will be
denoted, N.T.1, N.T.2, and N.T.3, respectively.



                                           -4-
J-S52038-15


     The Commonwealth then called Barbara J. Stevenson, a security
     officer for PNC Bank.      Id. at 104. She simply identified
     [Burrows’] signature and business accounts as well as the
     amounts deposited there in which [sic] corresponded with
     previous checks signed by David Burrows as Power of Attorney
     out of [Ms.] Brasington’s account.

                                 ****

     Carol McEwen was the next witness called by the
     Commonwealth. N.T.2 at 11. Ms. McEwen was a Social Services
     Director at Twinbrook Medical Center during June and July of
     2013. Id. at 11. Twinbrook is a skilled nursing home.

     Part of her duties include assessing patients who enter the
     facility. Id. at 12. Part of that assessment is mental and
     cognitive assessment. Id. at 12.

     Ms. McEwen assessed [Ms. Brasington] on July 1, 2013. Id.
     at 14. Her assessment concluded that . . . Ms. Brasington[] fell
     into the severe range of the [sic] cognitive impairment. Id.
     at 16.    This meant that Ms. Brasington suffered significant
     memory difficulties and that her judgment and decision[-
     ]making skills would be fairly limited as well. She wouldn’t have
     a full understanding of situations to make appropriate decisions.
     Id. at 16. . . .

     The Commonwealth next called Steven Letzelter, Director of
     [the] Bureau of Revenue and Tax Claim[s], County of Erie. Id.
     at 32. He identified a tax payment made by [Burrows] on July
     25, 2013[,] for $2,673.45. Id. at 33. This payment was made
     and the property assessed to Carmen Himes, 3002 Rose Avenue,
     Erie, PA[,] 16510. Id. at 34.

     The Commonwealth then called John Hecker, a clinical
     psychologist to testify. Id. at 36. Dr. Hecker recited his
     [curriculum vitae] with no objection.

     Dr. Hecker examined [Ms.] Brasington in June of 2013. Id.
     at 43. His opinion [was] that there was delirium, a very likely
     underlying dementia[,] and that it had been going on for some
     time. She was clearly not able . . . to make decisions for
     herself.    Id. at 54.       Dr. Hecker further opined that
     Ms. Brasington did not have the cognitive capacity to make [the
     decision to sign a power of attorney] on July 3, 2013[,] which
     would have been two (2) weeks after he saw her. Id. at 55-58.

                                   -5-
J-S52038-15


       Finally, the Commonwealth called [a]ttorney and [p]rofessor
       Ronald Costen. Id. at 73. He was offered and accepted by the
       [c]ourt as an expert in the field of law on the issue of [p]owers
       of [a]ttorney.

       Professor Costen stated that before he can write a [p]ower of
       [a]ttorney he has to determine from a legal point of view that
       [the person conferring such power is not legally incapacitated].
       Id. at 85. Professor Costen then reviewed the documents
       relating to the Power of Attorney executed by [Ms.] Brasington
       and by [Burrows]. Id. at 86-87.

       He then reviewed the opinion by Dr. Hecker after reviewing all
       the documents before arriving at an opinion. Id. at 91. Next he
       reviewed how the assets had been managed by [Burrows]. Id.
       at 92.   Finally, Professor Costen found that the Power of
       Attorney was ineffective in that it granted no authority to
       [Burrows] to do anything. Id. at 100. [Professor] Costen
       opined that [all] the transactions based upon his review were
       unlawful. Id. at 101. At the conclusion of Professor Costen’s
       testimony the Commonwealth rested.

Anders/Santiago Brief at 6-11 (citations modified).

       Following deliberations, the jury found Burrows guilty of counts two

through four (theft by unlawful taking, exceeding $2,000); count five (theft

by unlawful taking, between $200 and $2,000);3 count seven (dealing in

proceeds of unlawful activities), and count eight (misapplication of entrusted

property and property of government or financial institutions).      See N.T.3

at 115-16.4     On January 29, 2015, the trial court sentenced Burrows to
____________________________________________


3
      Theft of greater than $2,000 constitutes a felony of the third degree.
Theft of between $200 and $2,000 is a misdemeanor of the first degree.
See 18 Pa.C.S. §§ 3903(a.1) and (b), respectively.
4
      An earlier trial of Burrows resulted in a mistrial. For the retrial now at
issue, the Commonwealth withdrew counts one, six, and nine.



                                           -6-
J-S52038-15



eighteen months to ten years’ state incarceration for dealing in proceeds of

unlawful activities, a sentence corresponding to the upper bound of the

standard range for that offense. The court sentenced him on the remaining

counts, the standard range for each of which included total confinement of

varying durations, to concurrent periods of probation, the longest sentence

among those being seven years. See N.T. Sentencing, 1/29/2015, at 22-24.

Thus, Burrows’ aggregate sentence was eighteen months to ten years’

incarceration, to run concurrently with seven years’ probation.   The court

also imposed restitution of $15,901.05 and costs of prosecution.    On the

same day, the trial court granted trial counsel’s motion to withdraw as

counsel for Burrows at Burrows’ request.

     On February 25, 2015, newly-appointed counsel timely filed a notice of

appeal. On the same day, the trial court entered an order directing Burrows

to file a concise statement of errors complained of on appeal pursuant to

Pa.R.A.P. 1925(b). In lieu of such a statement, on March 11, 2015, counsel

filed a statement indicating that he intended to file an Anders/Santiago

brief asserting the absence of any non-frivolous issues to pursue on appeal.

On March 12, 2015, instead of filing an opinion pursuant to Rule 1925(a),

the trial court entered an order determining that no opinion was required

due to counsel’s indication that he intended to proceed under Anders.

     Because counsel for Burrows proceeds pursuant to Anders and

Santiago, this Court first must pass upon counsel’s petition to withdraw

before reviewing the merits of the issues proposed by Burrows’ counsel.

                                   -7-
J-S52038-15



Commonwealth v. Goodwin, 928 A.2d 287, 290 (Pa. Super. 2007) (en

banc). Prior to withdrawing as counsel under Anders, counsel must file a

brief that meets the requirements established by our Supreme Court in

Santiago.      Pursuant thereto, the      brief must     provide   the   following

information:

      (1) a summary of the procedural history and facts, with
      citations to the record;

      (2) reference to anything in the record that counsel believes
      arguably supports the appeal;

      (3)   counsel’s conclusion that the appeal is frivolous; and

      (4) counsel’s reasons for concluding that the appeal is
      frivolous. Counsel should articulate the relevant facts of record,
      controlling case law, and/or statutes on point that have led to
      the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Counsel also must provide a copy of the Anders brief to his client.

Attending the brief must be a letter that advises the client of his rights to

“(1) retain new counsel to pursue the appeal; (2) proceed pro se on appeal;

or (3) raise any points that the appellant deems worthy of the court’s

attention in addition to the points raised by counsel in the Anders brief.”

Commonwealth v. Nischan, 928 A.2d 349, 353 (Pa. Super. 2007);

see Commonwealth v. Daniels, 999 A.2d 590, 594 (Pa. Super. 2010).

Finally, to facilitate our review of counsel’s satisfaction of his obligations, he

must attach to his petition to withdraw the letter that he transmitted to his




                                      -8-
J-S52038-15



client.   See Commonwealth v. Millisock, 873 A.2d 748, 752 (Pa.

Super. 2005).

      Our review of counsel’s petition to withdraw and the accompanying

brief demonstrates that counsel has satisfied Santiago’s requirements.

Counsel has provided a procedural history detailing the events relevant to

this appeal with appropriate citations to the record. Brief for Burrows at 6-

11.   Counsel also has articulated Burrows’ potential arguments and has

analyzed them with appropriate citations to the record and case law.

Ultimately, counsel has concluded that Burrows has no non-frivolous issues

to raise on appeal.

      Counsel also has sent Burrows a letter informing him that he identified

no meritorious issues to pursue on appeal; that counsel filed an application

to withdraw as Burrows’ counsel; and that Burrows was entitled to find new

counsel or proceed pro se. Counsel has attached the letter to his petition to

withdraw, as required by Millisock. Accordingly, counsel has complied with

Santiago’s technical requirements. See Millisock, 873 A.2d at 751.

      Before ruling upon counsel’s motion to withdraw, however, we also

must independently review the record, beginning with the claims Burrows

wants this Court to review. Counsel has identified three such issues:

      1.    Did the Commonwealth present sufficient evidence to
      sustain Burrows’ conviction[s] for . . . theft by unlawful taking?

      2.     Did the Commonwealth present sufficient evidence to
      sustain Burrows’ conviction for dealing in proceeds of unlawful
      activities?


                                    -9-
J-S52038-15


      3.    Did the Commonwealth present sufficient evidence to
      sustain Burrows’ conviction for misapplication of entrusted
      property and property of government or financial institutions?

Id. at 5.

      All of Burrows’ potential issues concern the sufficiency of the evidence

to sustain his convictions.    Our standard of review of challenges to the

sufficiency of the evidence is well-settled:

      The standard we apply . . . is whether viewing all the evidence
      admitted at trial in the light most favorable to the verdict[-]
      winner, there is sufficient evidence to enable the fact-finder to
      find every element of the crime beyond a reasonable doubt. In
      applying [the above] test, we may not weigh the evidence and
      substitute our judgment for the fact-finder[’s]. . . . [T]he facts
      and circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence.          Moreover, in
      applying the above test, the entire record must be evaluated and
      all evidence actually received must be considered. Finally, the
      [trier] of fact[,] while passing upon the credibility of witnesses
      and the weight of the evidence produced, is free to believe all,
      part or none of the evidence.

Commonwealth v. Hansley, 24 A.3d 410, 416 (Pa. Super. 2011) (quoting

Commonwealth v. Jones, 874 A.2d 108, 120-21 (Pa. Super. 2005)).

Thus, we first must consider whether there is a non-frivolous challenge to

the sufficiency of the evidence as to any of the counts in question.

      A person is guilty of theft by unlawful taking “if he unlawfully takes, or

exercises unlawful control over, moveable property of another with intent to


                                     - 10 -
J-S52038-15



deprive him thereof.” 18 Pa.C.S. § 3921(a). A theft by unlawful taking may

occur when the offender misappropriates the assets of another party. See,

e.g., Commonwealth v. McCullough, 86 A.3d 896, 899 (Pa. Super. 2014).

       As noted by the trial court during its charge to the jury, the four

convictions for theft by unlawful taking concerned his alleged theft of

$7,500, $3,500, $4,201.65, and $700 from Ms. Brasington. The first $7,000

took the form of a check written by Burrows from Ms. Brasington’s account

to Burrows’ business, ABC Auto.            $3,500 and $700 were transferred by

separate checks that Burrows wrote to himself and deposited in an account

in his name.      And finally, Burrows personally withdrew $4,201.65 in cash

from Ms. Brasington’s account.

       In the context of a sufficiency challenge, we must review the evidence

in the light most favorable to the Commonwealth as the verdict-winner. At

trial, Detective Reddinger reviewed bank records admitted into evidence.

These included a canceled check for $7,500 drawn upon Ms. Brasington’s

First Niagara account and made out to ABC Auto, signed “David Burrows,

Power of Attorney,” and deposited in ABC Auto’s PNC account. N.T.1 at 64,

72-73.5 Detective Reddinger also identified a $3,500 check that was drawn

from   Ms. Brasington’s      First   Niagara   checking   account,   signed   “David


____________________________________________


5
       A representative of First Niagara bank confirmed that, at all relevant
times, they had a form on file purporting to reflect that Burrows had power
of attorney for Ms. Brasington’s account. N.T.1 at 97-98.



                                          - 11 -
J-S52038-15



Burrows, POA,” and made out to Burrows.            Id. at 64, 73-74.     Detective

Reddinger also identified a $700 check, signed “David Burrows POA” and

made out to Burrows, along with a deposit ticket to Burrows’ personal

account for that check.          Id. at 65, 75-76.    Detective Reddinger also

identified a checking withdrawal slip for a cash withdrawal of $4201.05 from

Ms. Brasington’s account, signed “David Burrows POA.” Id. at 74-75. Each

of these transactions happened within three weeks of Ms. Brasington’s

execution of the form purporting to grant Burrows power of attorney over

her affairs on July 3, 2013.

       Detective Reddinger testified that the deposited funds, $7,500 made

out to ABC Auto, and $4,200 (i.e., the $3,500 and $700 checks) made out to

David Burrows, were deposited, respectively, in ABC Auto’s PNC account and

Burrows’ PNC account.6 From there, similar amounts were then transferred

by check to one or more other accounts in Burrows’ name.               Id. at 76.7

Detective Reddinger further testified that, in the course of his investigation,

which included the execution of a search warrant upon Burrows’ residence,

where Ms. Brasington also resided toward the end of the time period during
____________________________________________


6
     A representative for PNC bank confirmed that Burrows had deposited
the checks for $7,500 and $3,500 into his ABC Auto and personal PNC
accounts, respectively. N.T.1 at 107-09. She was not asked about the $700
check.
7
      Numerous deposits into, and withdrawals from, Northwest Bank
accounts in ABC Auto’s and Burrows’ names on or near the same dates were
confirmed by a Northwest representative. N.T.1 at 116-19.



                                          - 12 -
J-S52038-15



which these transactions occurred, he found no documents accounting for

any of these transactions.

      Carol McEwen, a social worker employed by Twinbrook skilled nursing

home, testified that she conducted a mandatory cognitive assessment of

Ms. Brasington on July 1, 2013, two days before Ms. Brasington executed

the power of attorney. Ms. McEwen testified that Ms. Brasington had scored

in the severe range of cognitive impairment.                        See N.T.2 at 12-16.

Ms. McEwen        further    testified   that    this    entailed    “significant   memory

difficulties,” and indicated that Ms. Brasington’s “decision-making skills

would be fairly limited as well, that she wouldn’t have full understanding of

situations   to     make       appropriate       decisions,”    including       matters     as

straightforward as whether to wear boots on a snowy day and whether she

had taken her medication. Her recommendation for someone so impaired,

as it was for Ms. Brasington, would be to maintain twenty-four-hour

supervision. Id. at 16-17. Ms. McEwen also testified that she had multiple

conversations      with     Burrows,     and     explained     to   him   the    results     of

Ms. Brasington’s      cognitive     exam        and     the   recommended        degree      of

supervision. Id. at 18-19.

      John Hecker, Ph.D., a clinical psychologist whom the court admitted as

an expert witness, testified to a clinical encounter with Ms. Brasington on

June 19, 2013, at UPMC Hamot Medical Center. Ms. Brasington’s attending

physician    asked     him     to   conduct      a    psychological     assessment        after

Ms. Brasington arrived at the hospital in a confused state.                      Id. at 44.

                                           - 13 -
J-S52038-15



Dr. Hecker testified at length as to the results of a detailed assessment that

he performed on that occasion. Id. at 45-54. At that time, he concluded

that Ms. Brasington was suffering from acute delirium, with a high likelihood

of underlying dementia. Id. at 53-54. He further testified that, at least on

that occasion, “she was clearly not able to make decisions for herself.” Id.

at 54. He further testified that he did not believe that Ms. Brasington would

have had the capacity knowingly to execute a power of attorney on July 3,

2013. Id. at 55, 58.

      This   evidence,     viewed   in     the    light   most   favorable   to   the

Commonwealth, clearly sufficed to establish that, with regard to each of the

transactions identified by Detective Reddinger, Burrows was guilty of theft

by unlawful taking.      The checks in question were executed pursuant to a

power of attorney that Burrows obtained during a period when experts

opined that Ms. Brasington lacked capacity to make responsible decisions

regarding important affairs. They were made out either to Burrows or his

business entity.     They were deposited into Burrows’ accounts and then

transferred in whole or in part into other bank accounts in the name of

Burrows or ABC Auto. No records existed to substantiate that the funds had

been disposed of to Ms. Brasington’s benefit. Given this evidence, we agree

with counsel that no non-frivolous challenge to the sufficiency of the

evidence to support the four asserted counts of theft by unlawful taking

could be asserted.




                                         - 14 -
J-S52038-15



      We turn now to the remaining charges. Dealing in proceeds of illegal

activities occurs when “the person conducts a financial transaction . . . with

knowledge that the property involved, including stolen or illegally obtained

property, represents the proceeds of unlawful activity, the person acts with

the intent to promote the carrying on of the unlawful activity.” 18 Pa.C.S.

§ 5111(a).    A person commits the crime of misapplication of entrusted

property and property of government or financial institutions when “he

applies or disposes of property that has been entrusted to him as a fiduciary,

or property of the government or of a financial institution, in a manner which

he knows is unlawful and involves substantial risk of loss or detriment to the

owner of the property or to a person for whose benefit the property was

entrusted.” 18 Pa.C.S. § 4113(a).

      We find that no non-frivolous challenge to the sufficiency of the

evidence could be raised to either of these charges.        The evidence recited

above, which is by no means exhaustive of the inculpating evidence

presented at trial, provided an ample evidentiary basis, both direct and

circumstantial, upon which a jury reasonably could conclude beyond a

reasonable    doubt   that   Burrows     committed   each    of   these   crimes.

Consequently, based upon our independent review of the record, we agree

with counsel that no non-frivolous challenge to the sufficiency of the

evidence to sustain any of the charges of which Burrows was convicted could

be raised on appeal. Furthermore, in reviewing the trial record, we observe

no other non-frivolous issues that Burrows could raise on appeal.

                                       - 15 -
J-S52038-15



     Judgment of sentence affirmed.     Petition to withdraw as counsel

granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/12/2015




                               - 16 -